DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 8 June 2022.  Applicant’s amendment on 8 June 2022 amended Claims 1, 9, 10, 13, and 19-23.  Currently Claims 1-3, 8-15, and 19-23 are pending and have been examined.  Claims 4-7, and 16-18 have been canceled.  The Examiner notes that the 101 rejection has been withdrawn.  

Examiner’s Note

The claim recites the combination of additional elements of the use of machine learning monitoring network status data and utilizing an algorithm to identify and generate network status information that is then utilized by a network status algorithm improving the network status. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically monitoring and making decision on how to improve the network which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Response to Arguments

Applicant's arguments filed 8 June 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	
	
Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 8-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEBEL et al. (U.S. Patent Publication 2017/0006135 A1) (hereafter Siebel) in view of Das et al. (U.S. Patent Publication 2020/0007620 A1) (hereafter Das) in further view of HAHN et al. (U.S. Patent Publication 2019/0050917 A1) (hereafter Hahn).

	Referring to Claim 1, Siebel teaches a network status insight system implemented via a back-end application computer server, comprising:
 
(b) an enterprise data store that contains electronic records, each electronic record representing a remote analysis entity of the enterprise, and including, for each analysis entity, an electronic record identifier and a set of analysis entity attribute values (see; par. [0044] of Siebel teaches enterprise energy management, par. [0155] utilizing electronic data, to perform par. [0151]-[0152] an analysis of the enterprise system, and includes [0180] identifiers for the records, and par. [0190] attributes of the data).

(c) the back-end application computer server, coupled to the network provider data store, including: (see; par. [0267] of Siebel teaches a back end computer server connected to the network).

a computer processor (see; par. [0247] of Siebel teaches computer processor).

a computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor cause the back-end application computer server to: (see; par. [0255] of Siebel teaches computer memory, par. [0247] computer processor used with par. [0267] back end connected to a server).

Siebel does not explicitly disclose the following limitations, however,

Das teaches (a) a network provider data store that contains electronic records, each electronic record representing a network provider of an enterprise, and including, for each network provider, an electronic record identifier and a set of network attribute values (see; par. [0041]-[0043] of Das teaches network data which is in a database or data store that maintains cloud computing network and providing status data directly, par. [0043] where the monitoring loss of power and network connectivity (i.e. network attributes)), 
receive, from the enterprise data store and via an encrypted database management system, information about analysis entities of the enterprise (see; par. [0032]-[0033] of Das teaches data provided by enterprise user devices of an enterprise about computing resources, utilizing par. [0044] a VPN which is known to be a form of encryption to ensure the integrity of the information being communicated being stored), and
receive, from the network provider data store, information about networks used by the enterprise (see; par. [0037] of Das teaches a real time network operation status used by the enterprise as part of the enterprise system), and
receive, from a power outage detector platform and a network outage detector platform, information about outages associated with the enterprise (see; par. [0043] of Das teaches monitoring to determine loss of power (i.e. power outage) and loss of network connectivity (i.e. network outage) of the enterprise), and
	provide a machine learning (ML) application as a network status algorithm with historical network status information from a data storage device, wherein the ML application is configured to generate network status results based on the historical network status information, wherein the historical network status information includes data obtained at least two different points in time (see; par. [0056] of Das teaches machine learning that is used to detect system status, par. [0043] as part of monitoring to determine loss of power (i.e. power outage) and loss of network connectivity (i.e. network outage) of the enterprise, par. [0029] where the machine learning establishes and is trained historic data), and
apply the network status algorithm to correlate the information about analysis entities of the enterprise, the information about networks used by the enterprise, and the information about outages associated with the enterprise to generate enterprise network status results (see; par. [0029] of Das teaches using a machine learning algorithm to analyze, par. [0043] as part of monitoring an enterprise system to determine loss of power (i.e. power outage) and loss of network connectivity (i.e. network outage) of the enterprise, par. [0097]-[0098] as part of a collection and derived to trigger potential failures, par. [0078] to provide results (i.e. status results)), and
automatically update the historical network status information based on the application of the network status algorithm improving the network status algorithm such that the system may automatically adapt to changing conditions (see; Abstract and par. [0029] of Das teaches the automatic triggering of backup based on an event, par. [0043] based network activities using, par. [0029] utilizing a machine learning algorithms utilizing historical operation and failure data, par. [0040] to improve network system effectiveness), and
arrange to output an indication of the enterprise network status results, (d) a communication port coupled to the back-end application computer server to facilitate, via security features, a transmission of data with remote user devices to support interactive user interface displays, including the enterprise network status results, via a distributed communication network (see; par. [0037] and par. [0044] of Das teaches real time updated operation status (i.e. display) include using VPN to communicate the network status data, par. [0047] where the status will display response output, to remote users of the regarding network communication).

The Examiner notes that Siebel teaches similar to the instant application teaches enterprise application development platform.  Specifically, Siebel discloses a data service component to implement enterprise application development utilizing iterative processing and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Das teaches intelligent backup and recovery of cloud computing environment and as it is comparable in certain respects to Siebel which enterprise application development platform as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Siebel discloses a data service component to implement enterprise application development utilizing iterative processing. However, Siebel fails to disclose a network provider data store that contains electronic records, each electronic record representing a network provider of an enterprise, and including, for each network provider, an electronic record identifier and a set of network attribute values, receive, from the enterprise data store and via an encrypted database management system, information about analysis entities of the enterprise, receive, from the network provider data store, information about networks used by the enterprise, receive, from a power outage detector platform and a network outage detector platform, information about outages associated with the enterprise, provide a machine learning (ML) application as a network status algorithm with historical network status information from a data storage device, wherein the ML application is configured to generate network status results based on the historical network status information, wherein the historical network status information includes data obtained at least two different points in time, apply the network status algorithm to correlate the information about analysis entities of the enterprise, the information about networks used by the enterprise, and the information about outages associated with the enterprise to generate enterprise network status results, automatically update the historical network status information based on the application of the network status algorithm improving the network status algorithm such that the system may automatically adapt to changing conditions, and arrange to output an indication of the enterprise network status results, (d) a communication port coupled to the back-end application computer server to facilitate, via security features, a transmission of data with remote user devices to support interactive user interface displays, including the enterprise network status results, via a distributed communication network.

Das discloses a network provider data store that contains electronic records, each electronic record representing a network provider of an enterprise, and including, for each network provider, an electronic record identifier and a set of network attribute values, receive, from the enterprise data store and via an encrypted database management system, information about analysis entities of the enterprise, receive, from the network provider data store, information about networks used by the enterprise, receive, from a power outage detector platform and a network outage detector platform, information about outages associated with the enterprise, provide a machine learning (ML) application as a network status algorithm with historical network status information from a data storage device, wherein the ML application is configured to generate network status results based on the historical network status information, wherein the historical network status information includes data obtained at least two different points in time, apply the network status algorithm to correlate the information about analysis entities of the enterprise, the information about networks used by the enterprise, and the information about outages associated with the enterprise to generate enterprise network status results, automatically update the historical network status information based on the application of the network status algorithm improving the network status algorithm such that the system may automatically adapt to changing conditions, and arrange to output an indication of the enterprise network status results, (d) a communication port coupled to the back-end application computer server to facilitate, via security features, a transmission of data with remote user devices to support interactive user interface displays, including the enterprise network status results, via a distributed communication network..

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Siebel a network provider data store that contains electronic records, each electronic record representing a network provider of an enterprise, and including, for each network provider, an electronic record identifier and a set of network attribute values, receive, from the enterprise data store and via an encrypted database management system, information about analysis entities of the enterprise, receive, from the network provider data store, information about networks used by the enterprise, receive, from a power outage detector platform and a network outage detector platform, information about outages associated with the enterprise, provide a machine learning (ML) application as a network status algorithm with historical network status information from a data storage device, wherein the ML application is configured to generate network status results based on the historical network status information, wherein the historical network status information includes data obtained at least two different points in time, apply the network status algorithm to correlate the information about analysis entities of the enterprise, the information about networks used by the enterprise, and the information about outages associated with the enterprise to generate enterprise network status results, automatically update the historical network status information based on the application of the network status algorithm improving the network status algorithm such that the system may automatically adapt to changing conditions, and arrange to output an indication of the enterprise network status results, (d) a communication port coupled to the back-end application computer server to facilitate, via security features, a transmission of data with remote user devices to support interactive user interface displays, including the enterprise network status results, via a distributed communication network as taught by Das since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Siebel and Das teach the collecting and analysis of data in order to maximize the enterprise network and they do not contradict or diminish the other alone or when combined.

Siebel in view of Das does not explicitly disclose the following limitation, however,

Hahn teaches receive, from at least one crowdsourcing platform, crowdsourced information (see; Abstract of Hahn teaches receiving and enterprise evaluation based on crowdsourced information), and
	The crowdsourced information (see; Abstract of Hahn teaches receiving and enterprise evaluation based on crowdsourced information).

The Examiner notes that Siebel teaches similar to the instant application teaches enterprise application development platform.  Specifically, Siebel discloses a data service component to implement enterprise application development utilizing iterative processing and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Das teaches intelligent backup and recovery of cloud computing environment and as it is comparable in certain respects to Siebel which enterprise application development platform as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Hahn teaches rating of enterprise using crowdsourcing in combination with weighted evaluator rating and as it is comparable in certain respects to Siebel and Das which enterprise application development platform as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Siebel and Das discloses a data service component to implement enterprise application development utilizing iterative processing. However, Siebel and Das fails to disclose receive, from at least one crowdsourcing platform, crowdsourced information, and the crowdsourced information.

Hahn discloses receive, from at least one crowdsourcing platform, crowdsourced information, and the crowdsourced information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Siebel and Das receive, from at least one crowdsourcing platform, crowdsourced information, and the crowdsourced information as taught by Hahn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Siebel and Das teach the collecting and analysis of data in order to maximize the enterprise network and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Siebel in view of Das in further view of Hahn teaches the system above, Siebel further discloses a system having the limitations of:

The network attribute values include at least one of (i) a network identifier, (ii) a network status, (iii) a network address, (iv) location information, and (v) a status date and time (see; par. [0180] of Siebel teaches identifier network patrician (i.e. network identifier), par. [0161] to provide a status).


	Referring to Claim 3, see discussion of claim 1 above, while Siebel in view of Das in further view of Hahn teaches the system above, Siebel further discloses a system having the limitations of:

the analysis entities comprise employees and the analysis entity attribute values include at least one of: (i) an employee identifier, (ii) an employee name, (ii) an employee status, (iv) a network service provider, (v) a communication address, and (vi) location information (see; par. [0082] of Siebel teaches a provider of network hardware and software (i.e. a network service provider)).


Referring to Claim 8, see discussion of claim 1 above, while Siebel in view of Das in further view of Hahn teaches the system above, Siebel further discloses a system having the limitations of:

the interactive user interface displays comprise insight dashboard displays including at least one of: (i) map data, (ii) employee location data, (iii) network status data, (iv) power outage data, (v) drop counts, (vi) graphical indications of drop groupings, (vii) heat map data, (viii) filter conditions, and (ix) offshore data (see; par. [0493] of Siebel teaches a dashboard to monitor for network issues (i.e. network status)).


	Referring to Claim 9, see discussion of claim 1 above, while Siebel in view of Das in further view of Hahn teaches the system above, Siebel does not explicitly disclose a system having the limitations of, however,

Das teaches the network status algorithm comprises a Machine Learning ("ML") algorithm trained with historical network status information (see; par. [0056] of Das teaches network status algorithm using machine learning to train utilizing historical data regarding network information).

The Examiner notes that Siebel teaches similar to the instant application teaches enterprise application development platform.  Specifically, Siebel discloses a data service component to implement enterprise application development utilizing iterative processing and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Das teaches intelligent backup and recovery of cloud computing environment and as it is comparable in certain respects to Siebel which enterprise application development platform as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Siebel discloses a data service component to implement enterprise application development utilizing iterative processing. However, Siebel fails to disclose the network status algorithm comprises a Machine Learning ("ML") algorithm trained with historical network status information.

Das discloses the network status algorithm comprises a Machine Learning ("ML") algorithm trained with historical network status information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Siebel the network status algorithm comprises a Machine Learning ("ML") algorithm trained with historical network status information as taught by Das since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Siebel and Das teach the collecting and analysis of data in order to maximize the enterprise network and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 9 above, while Siebel in view of Das in further view of Hahn teaches the system above, Siebel further discloses a system having the limitations of:

the analysis entities are employees and the enterprise network status results are associated with a risk assessment prediction for the enterprise (see; par. [0482] of Siebel teaches an analysis of network status in order to ascertain a risk assessment of the enterprise, and includes data related to information about employees).

Siebel in view of Das does not explicitly disclose the following limitation, however,

Hahn teaches remote employees (see; Abstract of Hahn teaches receiving and enterprise evaluation based on crowdsourced information (i.e. remote employees)).

The Examiner notes that Siebel teaches similar to the instant application teaches enterprise application development platform.  Specifically, Siebel discloses a data service component to implement enterprise application development utilizing iterative processing and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Das teaches intelligent backup and recovery of cloud computing environment and as it is comparable in certain respects to Siebel which enterprise application development platform as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Hahn teaches rating of enterprise using crowdsourcing in combination with weighted evaluator rating and as it is comparable in certain respects to Siebel and Das which enterprise application development platform as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Siebel and Das discloses a data service component to implement enterprise application development utilizing iterative processing. However, Siebel and Das fails to disclose remote employees.

Hahn discloses remote employees.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Siebel and Das remote employees as taught by Hahn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Siebel and Das teach the collecting and analysis of data in order to maximize the enterprise network and they do not contradict or diminish the other alone or when combined.



	Referring to Claim 11, see discussion of claim 10 above, while Siebel in view of Das in further view of Hahn teaches the system above, Siebel further discloses a system having the limitations of:

the risk assessment prediction is performed by an insurance provider during an underwriting process (see; par. [0482] of Seibel teaches performing a risk assessment regarding equipment, and par. [0497]-[0501] providing insurance that is used to encourage actions to reduce claims (i.e. underwriting)).


	Referring to Claim 12, see discussion of claim 11 above, while Siebel in view of Das in further view of Hahn teaches the system above, Siebel further discloses a system having the limitations of:

the underwriting process is associated with a business interruption insurance policy for the enterprise (see; par. [0497]-[0501] of Siebel teaches providing insurance that is used to encourage actions to reduce claims (i.e. underwriting) and prevent against par. [0308] interruption of the enterprise).


	Referring to Claim 13, Siebel in view of Das in further view of Hahn teaches a computerized network insight method.  Claim 13 recites the same or similar limitations as those addressed above in claim 1, Claim 13 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 14, see discussion of claim 13 above, while Siebel in view of Das in further view of Hahn teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 2, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 15, see discussion of claim 13 above, while Siebel in view of Das in further view of Hahn teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 3, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 19, Siebel in view of Das in further view of Hahn teaches a non-transitory computer-readable medium.  Claim 19 recites the same or similar limitations as those addressed above in claims 1 and 13.  Claim 19 is therefore rejected for the same reasons as set forth above in claims 1 and 13.

	Referring to Claim 20, see discussion of claim 19 above, while Siebel in view of Das in further view of Hahn teaches the non-transitory computer-readable medium above Claim 20 recites the same or similar limitations as those addressed above in claim 9, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 21, see discussion of claim 19 above, while Siebel in view of Das in further view of Hahn teaches the non-transitory computer-readable medium above Claim 21 recites the same or similar limitations as those addressed above in claim 10, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 22, see discussion of claim 21 above, while Siebel in view of Das in further view of Hahn teaches the non-transitory computer-readable medium above Claim 22 recites the same or similar limitations as those addressed above in claim 11, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 11.

	Referring to Claim 23, see discussion of claim 22 above, while Siebel in view of Das in further view of Hahn teaches the non-transitory computer-readable medium above Claim 23 recites the same or similar limitations as those addressed above in claim 12, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 12.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Das et al. (U.S. Patent 11,108,859 B2) discloses an intelligent backup and recovery of cloud computing environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623